Citation Nr: 1816168	
Decision Date: 03/16/18    Archive Date: 03/23/18

DOCKET NO.  09-13 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a left hand condition.

2.  Entitlement to a disability rating in excess of 10 percent for chondromalacia of the right knee.   

3.  Entitlement to a disability rating in excess of 10 percent for chondromalacia of the left knee. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Diaz-Ferguson, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from April 1978 to October 1987.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

In March 2010, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing is of record.

The Board remanded this matter in August 2011, November 2014, and April 2017.  The case is again before the Board for further appellate action.  


REMAND

Regrettably, the Board finds additional development is necessary before adjudicating the Veteran's claims. 

Service Connection

Initially, the Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

In this case, the Veteran underwent two VA examinations of her left hand in September 2011 and July 2017, respectively.  During the first examination, the examiner found no issues with range of motion, muscle strength, or dexterity of any of the fingers.  Additionally, x-ray interpretation of the left hand showed no fractures or subluxations.  The joint spaces were well maintained, and there did not appear to be a significant amount of arthritis involving any of her joints.  The examiner did not provide a nexus opinion on that occasion.  During the second examination, the Veteran's left hand range of motion was normal initially and after repetition, and no evidence of pain or tenderness was noted.  While the examiner noted the symptoms reported by the Veteran, she provided negative nexus opinions for direct, secondary, and aggravation service connection.  The examiner stated that the reported symptoms were subjective and there was no medical evidence of any left hand condition and, therefore, no diagnosis could be provided. 

However, the medical evidence of record contradicts the examiner's conclusions.  Specifically, medical records from October 2014 and May 2015 indicate the Veteran experienced tingling and numbness in her left hand.  There is also indication that she has an action tremor in the hand in question.  In this regard, the Board notes the July 2017 examiner only completed a hand and finger disability questionnaire, which does not test for neurological deficiencies.  Additionally, no peripheral nerve examination for compensation purposes has been conducted.  Thus, as the evidence suggests the Veteran's left hand disability may be neurological in nature, and no neurological examination has been conducted, the Board finds a remand for a new examination is warranted. 

Increased Ratings 

Regarding the Veteran's claims for increased ratings of her service-connected knee disabilities, the Board notes that in Sharp v. Shulkin, 29 Vet. App. 26 (2017), the U.S. Court of Appeals for Veteran's Claims (the Court) the Court held that before a VA examiner opines that he or she cannot offer an opinion as to additional functional loss during flare-ups without resorting to speculation based on the fact that the examination was not performed during a flare, the examiner must "elicit relevant information as to the veteran's flares or ask him to describe the additional functional loss, if any, he suffered during flares and then estimate the veteran's functional loss due to flares based on all the evidence of record, including the veteran's lay information, or explain why she could not do so."

Here, the Veteran underwent a VA examination of her knees in July 2017, in which the examiner noted the examination was not conducted during a flare up but noted that pain significantly limited functional ability with flare ups.  However, the examiner was unable to describe the functional limitation "in terms of ROM without resorting to mere speculation as this would require examination of Veteran during a flare up."  As the examiner's explanation is insufficient in light of the Court's ruling in Sharp, the claims must be remanded for new examinations. 

On remand all relevant ongoing medical records should be obtained.  38 U.S.C.A. § 5103A (c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims.  If the records do not exist, or additional attempts to obtain these records would be futile, the record should be annotated to reflect such, to specifically include a formal finding of unavailability, and the Veteran should be notified in accordance with 38 C.F.R. § 3.159 (e).  

2.  Afford the Veteran a VA examination of the peripheral nerves by an examiner of sufficient experience or expertise to determine the etiology of any left hand disabilities present during the period of the claim.  

All pertinent evidence of record must be made available to and reviewed by the examiner.  Based on a review of the Veteran's pertinent history and the examination, the examiner should identify all left hand neurological disorders that have been present during the period of the claim. 

Additionally, for each disorder, the examiner should state an opinion as to whether it is at least as likely as not (i.e., at least 50 percent probable) that: 

a) such disorder originated in service or is otherwise etiologically related to service, 

b) such disorder is secondary to the Veteran's service-connected left arm humerus fracture, and 

c) such disorder was aggravated beyond its natural progression by the service-connected left arm humerus fracture.  

In proffering the opinion, the examiner should keep in mind that aggravation is defined as a permanent worsening beyond the natural progression of the disease or disability.  

In formulating the opinions, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it. 

A complete rationale must be provided for any opinion or conclusion expressed.  If the physician is unable to provide any requested opinions, he or she should explain why.  If the physician cannot provide an opinion without resorting to mere speculation, he or she must provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the physician should identify the additional information needed.  

3.  Schedule the Veteran for appropriate VA examinations to determine the current nature and severity of her bilateral knee disabilities.  If possible, the examination should be performed during a flare up of the disabilities.  The claims file should be made available to and reviewed by the examiner and all necessary tests should be performed.  All findings should be reported in detail.

The examiner should conduct all indicated tests and studies, to include range of motion studies.  The joints involved should be tested in both active and passive motion, in weight-bearing and non-weight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should describe any pain, weakened movement, excess fatigability, instability of station and incoordination present.  

Specifically, the examiner should also state whether the examination is taking place during a period of flare-up.  If not, the examiner should ask the Veteran to describe the flare-ups she experiences, including: frequency, duration, characteristics, precipitating and alleviating factors, severity and/or extent of functional impairment she experiences during a flare-up of symptoms and/or after repeated use over time.  

Based on the Veteran's lay statements and the other evidence of record, the examiner should provide an opinion estimating any additional degrees of limited motion caused by functional loss during a flare-up or after repeated use over time.  If the examiner cannot estimate the degrees of additional range of motion loss during flare-ups or after repetitive use without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4.  Then, readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, furnish to the Veteran and her representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  


This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




